FILED
                             NOT FOR PUBLICATION                               FEB 03 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT

ERIK MANUKYAN, a.k.a. Rafik                      No. 08-72374
Simonyan,
                                                 Agency No. A099-833-038
              Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted December 14, 2010**

Before: HUG, SKOPIL, and BEEZER, Circuit Judges.

       Erik Manukyan (“Manukyan”), a native and citizen of Armenia, petitions for

review of a final order of removal. An Immigration Judge (“IJ”) determined that

Manukyan was not credible and denied his requests for political asylum,

withholding of removal, and relief under the United Nations Convention Against


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”). The Board of Immigration Appeals (“BIA”) summarily affirmed

that decision. We have jurisdiction pursuant to 8 U.S.C. § 1252(a), and we deny

the petition in part and dismiss in part.

      Manukyan challenges the IJ’s adverse credibility findings. We may reject

such findings, however, only if a “reasonable adjudicator would be compelled to

conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B) (emphasis added).

Manukyan’s arguments fail to meet that standard.

      Manukyan argues that because his account of how he acquired documents he

used to seek admission was possible, the IJ should not have doubted his credibility

because the account was implausible. This argument is without merit. The REAL

ID Act explicitly allows an IJ to consider “the inherent plausibility of the

applicant’s . . . account.” 8 U.S.C. § 1158(b)(1)(B)(iii).

      Further, this was not the only reason the IJ gave for finding Manukyan not

credible. Manukyan’s story is full of inconsistencies. While his initial assertion

that he wanted to work is not diametrically opposed to a persecution claim in

general, see Baballah v. Ashcroft, 367 F.3d 1067, 1075 n.7 (9th Cir. 2004), it is

unrelated to the specific ground of persecution in this case – namely Manukyan’s

involvement with the Armenian Popular Party. There are also inconsistencies in

Manukyan’s story regarding the events that led to his flight from Armenia. At the


                                            -2-
very least, these inconsistencies were enough to allow the IJ to ask for

corroborative evidence. See Aden v. Holder, 589 F.3d 1040, 1044-45 (9th Cir.

2009) (noting the REAL ID Act permits the IJ to require corroborating evidence

that a petitioner either has or can reasonably obtain).

      For these reasons, we conclude Manukyan did not establish his eligibility for

asylum. Because Manukyan did not present his claims for CAT relief or

withholding of removal to the BIA, we dismiss these claims for lack of

jurisdiction. See 8 U.S.C. § 1252(d)(1); see also Rendon v. Mukasey, 520 F.3d

967, 972 (9th Cir. 2008) (noting the failure to exhaust administrative remedies

deprives this court of jurisdiction).

      PETITION DENIED IN PART AND DISMISSED IN PART.




                                          -3-